UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


EDDIE CHERIS,                                 :
                                              :
                       Plaintiff,             :
                                              :
       v.                                     :       Civil Action No. 09-1627 (JR)
                                              :
HILLARY RODHAM CLINTON,                       :
                                              :
                       Defendant.             :


                                        MEMORANDUM

       Defendant moves to dismiss this employment action for lack of subject matter jurisdiction

and because it has been adjudicated before here and in the Eastern District of Virginia. Because

the former applies, the Court will not address the latter ground for dismissal. Plaintiff alleges

that he was not fairly compensated for his work at the State Department.1 See Compl. at 5-6. His

recourse lies exclusively in the remedial scheme of the Civil Service Reform Act of 1978, which

requires adjudication of such claims by the Office of Personnel Management, appeal to the Merit

Systems Protection Board and judicial review by the U.S. Court of Appeals for the Federal




       1
          Although plaintiff has attached to this complaint a decision from the Equal
Employment Opportunity Commission dated July 22, 2009, he states that “[t]his case is about
getting paid for service rendered; not about being disabled . . .,” Compl. at 5, and has not alleged
any facts in support of a discrimination claim.
Circuit. Fornaro v. James, 416 F.3d 63, 66 (D.C. Cir. 2005). A separate order of dismissal

accompanies this Memorandum.




                                              JAMES ROBERTSON
                                            United States District Judge




                                               2